Citation Nr: 0303936	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for bilateral knee disability.

2.  Entitlement to service connection for idiopathic 
thrombocytopenia purpura.

3.  Entitlement to service connection for residuals of 
removal of the spleen.

4.  Entitlement to service connection for sterility, to 
include as secondary to service-connected right inguinal 
hernia.

5.  Entitlement to a compensable evaluation for residuals of 
a Colles' fracture of the right wrist.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
November 1984.  He had periods of active duty for training 
from July 15, 1985, to August 12, 1985, and from April 18, 
1987, to May 2, 1987.  He also served with the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran canceled his request for a 
personal hearing in connection with his claims.  He did not 
request rescheduling and thus his request is considered 
withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2002).  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  In an unappealed December 1990 rating decision, the RO 
denied service connection for bilateral knee disability.

3.  Evidence submitted since the December 1990 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a bilateral knee disability.

4.  Idiopathic thrombocytopenia purpura was not present in 
service, was not manifested within one year of service 
discharge, and is not etiologically related to active 
service.

5.  The veteran's spleen was not removed during service and 
post-service removal of the spleen and any residuals thereof 
are not etiologically related to active service.

6.  Sterility, if present, is not etiologically related to 
service or service-connected disability.

7.  The veteran has right wrist dorsiflexion from zero to 55 
degrees and palmar flexion from zero to 62 degrees; he also 
has radial deviation from zero to 16 degrees on the right and 
ulnar deviation from zero to 26 degrees on the right.
.


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Idiopathic thrombocytopenia purpura was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

3.  Residuals of removal of the spleen were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).

4.  Sterility was not incurred in or aggravated by active 
service and are not proximately due to or the result of 
service-connected right inguinal hernia.  38 U.S.C.A. §  1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).

5.  The criteria for compensable evaluation for residuals of 
a Colles' fracture of the right wrist are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.10, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

With respect to the veteran's application to reopen his claim 
of entitlement to service connection for a bilateral knee 
disability, the Board notes that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f).

Moreover, the Board notes that VA has amended its regulations 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The rule is effective 
November 9, 2000, with exceptions, to include the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received before that date.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through a statement of the case and 
supplements thereto, the veteran has been informed of the 
requirements for the benefits sought on appeal, as well as 
the evidence considered by the RO, and the reasons for its 
determinations.  Moreover, in letters dated in August 2001 
and March 2002, the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information and authorization he must provide to enable the 
RO to obtain evidence on his behalf, and he evidence that he 
should submit if he did not desire RO assistance in obtaining 
such evidence.  The record further reflects that the RO 
informed the veteran of the requirement that he appear for VA 
examinations necessary to substantiate his claims.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board further notes that the veteran's service medical 
records have been obtained, as have post-service records of 
medical treatment identified as relevant by the veteran.  The 
veteran was also provided a VA examination of his right wrist 
disability and was scheduled for additional examinations 
pursuant to the Board's July 2001 remand.  

Here, the Board notes that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2002).  As further discussed below, the veteran failed to 
report, without good cause, for scheduled examinations in 
October 2002 and VA was thereafter unable to reach the 
veteran.  

Based on the particular facts of this case, there has been 
substantial compliance with Board's remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Finally, neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such available 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

II.  New and Material

Legal Criteria

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.

Factual Background

Service medical records document the veteran's complaints of 
bilateral knee pain.  He indicated he had experienced pain, 
swelling and episodes when he would fall due to knee 
problems.  The in-service impression was chondromalacia 
patella.  No knee disability was identified on the November 
1984 report of examination at discharge or on records 
associated with a later period of active duty for training.

The veteran presented for a VA examination in June 1990, 
after discharge from service.  At that time the orthopedic 
examiner determined that upon examination the veteran's knees 
were normal.  The examiner noted normal configuration of the 
joints, normal motion ranges and the absence of swelling, 
edema, effusion or crepitus.  X-rays of the knees were also 
interpreted as normal.  The VA examiner specifically opined 
that there was no evidence of chondromalacia.

In a rating decision dated in December 1990, the RO denied 
entitlement to service connection for a bilateral knee 
disability on the basis that the presence of a current 
disability of either knee was not shown.  The RO notified the 
veteran of that determination by letter dated in January 
1991.  The veteran did not appeal.

Since the December 1990 rating decision, additional 
statements from the veteran, service personnel records, VA 
outpatient records showing treatment and evaluation for 
disabilities other than the knees, and a report of VA 
examination of the right wrist have been received.

In his Form 9, received in April 1997, the veteran alleged 
continued bilateral knee pain since service.  He denied 
having had any post-service treatment for his knees.

In October 2002, the RO advised the veteran that examination 
was scheduled in relation to his disability claims.  That 
notice was sent to the veteran's address of record.  The 
veteran did not report for orthopedic examination scheduled 
in October 2002.

Analysis

The prior unappealed denial of service connection for 
bilateral knee disability was based on the absence of 
competent medical evidence of an existing knee disability.  

A review of the VA examination and VA outpatient reports 
received subsequent to the unappealed decision reflects 
treatment and evaluation for disabilities other than the 
veteran's knees.  Such medical evidence does not include any 
diagnosis pertinent to the veteran's knees.  As such it is 
not material.  Nor do newly-received service personnel 
records contain evidence that the veteran currently has a 
bilateral knee disability.  

The Board also notes that the veteran himself has again 
related that he has knee problems related to service.  This 
recounting is not new.  Godwin v. Derwinski, 1 Vet. App. 419, 
424 (1991).  Furthermore, the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the veteran's own assertions, unsupported by 
competent evidence tending to show the current existence of a 
bilateral knee disability, are insufficient to reopen his 
claim.  

No other evidence has been received relevant to the question 
of whether the veteran currently has a chronic bilateral knee 
disability related to his military service.  As such, there 
is no new and material evidence to warrant reopening this 
claim.

III.  Service Connection

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1131; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and idiopathic hemorrhagic 
purpura (idiopathic thrombocytopenia purpura) becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service records reflect that while on active duty for 
training, the veteran developed a right inguinal hernia; such 
was noted to be reducible.  Surgical repair was accomplished 
in February 1986.  After the surgical procedure, the veteran 
was noted to be ambulating well, without bowel or bladder 
dysfunction.  Service records are negative for note of 
thrombocytopenia purpura, problems with the spleen or any 
reproductive abnormalities.

The veteran reported for a VA examination in June 1990.  No 
abnormalities of the genitourinary was noted.  The examiner 
noted the veteran's history of having had a right inguinal 
hernia, treated with surgery, but noted that the veteran had 
no current complaints and that there was no evidence of a 
hernia at that time.  The examiner also normal lymphatic and 
hematic systems and opined there were no abnormalities of the 
endocrine system.  A handwritten addendum notes an incidental 
finding of idiopathic thrombocytopenia purpura in June 1990 
hospital records.  The June 1990 orthopedic examiner noted 
that the veteran's surgical hernia scar was healed and 
asymptomatic and that there were neither physical nor 
clinical findings of a hernia.  

An August 1990 report of VA hospitalization reflects 
diagnoses of idiopathic thrombocytopenic puerpera and 
phlebitis.  The report indicates the veteran underwent 
splenectomy in July 1990.  The finding of thrombocytopenia 
was stated to have been an incidental finding on routine 
screening.  That report includes note of a history 
significant for an uncomplicated right inguinal hernia.  No 
current hernias were noted.  The splenectomy itself was not 
noted to have resulted in any complications.  

In his April 1997 Form 9, the veteran reported that he had 
been told he had a reduced sperm count.

In October 2002, the RO advised the veteran that examination 
was scheduled in relation to his disability claims.  That 
notice was sent to the veteran's address of record.  The 
veteran did not report for examinations scheduled in 
October 2002.

Analysis

As noted above, the veteran's service medical records are 
completely negative for note of sterility or any reproductive 
abnormalities, thrombocytopenia or the need for spleen 
removal.  Nor do service records document any complications 
arising from the inguinal hernia repair.  Furthermore, there 
is no competent evidence of thrombocytopenia within the 
initial post-service year such as to warrant service 
connection for such on a presumptive basis.  

Thrombocytopenia was first diagnosed in 1990, years after the 
veteran's discharge from active service.  The records note 
such to have been an incidental finding, without suggestion 
that such is in any way related to the veteran's active 
service or to any service-connected disability.  The Board 
also notes that no records associated with the diagnosis of 
spleen problems, or treatment via removal of the spleen, 
contain any competent medical opinion even suggesting a 
connection to the veteran's period of active service.  
Finally, despite the veteran's assertion of a lowered sperm 
count, there is no competent clinical assessment of sterility 
and certainly no competent evidence showing that the veteran 
is sterile or otherwise experiencing a reproductive complaint 
related to his in-service hernia repair or to any other 
incident of active service.  

Here the Board emphasizes questions relevant to diagnosis and 
etiology require a medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  As the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board further emphasizes that evidence that may 
have been obtained in connection with further scheduled 
examinations, such as clarification of current diagnoses and 
the etiology thereof, cannot be considered insofar as the 
veteran failed to report for such examinations.  As such, the 
case must be decided on the evidence of record.  That 
evidence is without any competent medical opinion relating 
diagnosed thrombocytopenia or spleen removal to active 
service, and is further without any competent medical 
evidence showing that the veteran is sterile or that any 
reproductive abnormality currently experienced by the veteran 
is related to in-service repair of an inguinal hernia or 
other incident of active service.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's service connection claims, 
that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.

IV.  Rating Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

38 C.F.R. § 4.71a, Diagnostic Code 5215 pertains to 
limitation of wrist motion.  Under this regulatory provision, 
a rating of 10 percent is warranted for either the major or 
minor extremity where dorsiflexion is less than 15 degrees or 
where palmar flexion is limited in line with the forearm.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).
Factual Background

Service medical records reflect that in 1981 the veteran 
fractured his right wrist.  

The veteran presented for VA examination in June 1990.  The 
examiner noted the veteran's history of a fracture of the 
right fifth metacarpal bone during service.  The veteran 
complained of occasional pain.  The examiner noted normal 
configuration the veteran's right hand, normal fist 
formation, normal extension, and no evidence of neurovascular 
deficit.  The examiner further noted normal pronation and 
supination of the right forearm, without swelling, edema, 
effusion, crepitus or visible deformity.  X-rays of the right 
hand were normal.  

In a rating decision dated in December 1990, the RO granted 
service connection for status post Colles' fracture of the 
right wrist area and assigned a noncompensable evaluation 
pursuant to Diagnostic Code 5215.  

In June 1999, the veteran reported for a VA orthopedic 
examination of his right wrist.  He had no current 
complaints.  Strength was stated to be normal.  The veteran 
had dorsiflexion from zero to 55 degrees bilaterally.  He had 
flexion from zero to 62 degrees on the right and zero to 70 
degrees on the left.  His radial deviation was carried out 
from zero to 16 degrees on the right and zero to 24 degrees 
on the left.  Ulnar deviation was from zero to 26 degrees on 
the right and zero to 40 degrees on the left.  The impression 
was a mild limitation of motion, without symptoms.  X-rays 
revealed no abnormalities.

In October 2002, the RO advised the veteran that examination 
was scheduled in relation to his disability claims.  That 
notice was sent to the veteran's address of record.  The 
veteran did not report for orthopedic examination scheduled 
in October 2002.



Analysis

The veteran is service-connected for residuals of a fracture 
at the right wrist area.  He is assigned a noncompensable 
evaluation.  The Board notes that under 38 C.F.R. § 3.655(b) 
where a veteran fails to report, without good cause, for 
examination scheduled in connection with a claim for 
increase, the claim will be denied.  In this case, however, 
the RO advised the veteran that if he failed to report for 
scheduled examination his claim would be evaluated based on 
the evidence already of record.  Thus, to avoid any prejudice 
to the veteran the Board has considered the evidentiary 
record in making the rating decision herein.

First, the Board notes that the veteran, although pursuing a 
claim of entitlement to an increase, has not identified any 
specific symptom or residual associated with his in-service 
fracture contemporary to this appeal.  At the time of 
examination in June 1990, he did complain of pain.  That VA 
examiner noted, however, the absence of any X-ray 
abnormality, as well as the absence of any objective motion 
limitation, swelling, etc.  The Board further notes the 
absence of X-ray abnormality at the time of the more recent 
VA examination in June 1999.  Moreover, in June 1999, the 
veteran voiced no complaints relevant to his right wrist area 
fracture, to include pain.  The VA examiner set out passive 
and active motion ranges.  Although noting that there was a 
mild motion limitation as compared to the other wrist, the 
conclusion was that there were no objective symptoms 
associated with the past fracture.  The Board emphasizes that 
the motion ranges documented at the time of the June 1999 VA 
examination do not meet the criteria for assignment of a 
compensable evaluation pursuant to Diagnostic Code 5215.  

Furthermore, the competent and contemporary evidence is 
consistent in showing no objective evidence of right wrist 
pain, atrophy, swelling, edema, or effusion.  Consistent with 
the veteran's failure to identify a specified functional 
impairment, the June 1999 examiner concluded there was none.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In sum, although the VA examination ordered in response to 
the Board's remand might have substantiated the presence of 
functional impairment warranting a compensable evaluation, 
the veteran failed to appear to that examination.  The record 
before the Board fails to demonstrate the degree of 
functional impairment required for a compensable evaluation.  
The preponderance of the evidence is against the veteran's 
claim, and the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for bilateral knee disability is 
denied.

Entitlement to service connection for idiopathic 
thrombocytopenia purpura is denied.

Entitlement to service connection for residuals of removal of 
the spleen is denied.

Entitlement to service connection for sterility, to include 
as secondary to a service-connected right inguinal hernia, is 
denied.

Entitlement to a compensable evaluation for residuals of a 
Colles' fracture of the right wrist is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

